Citation Nr: 1120915	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-08 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for lateral capsular tear, left knee, with traumatic arthritis.

2.  Entitlement to service connection for right knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel




INTRODUCTION

The Veteran had active military service from January 1988 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The statement of the case was issued by the Detroit RO.  

In connection with his appeal the Veteran testified at a hearing at the Cleveland RO before the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is associated with the claims file.  


REMAND

In October 2010, the Veteran testified before the undersigned that his service-connected left knee disability had worsened since the last compensation and pension examination in May 2007.  He further asserted that he has right knee arthritis which is related to service.  

As to the service-connected left knee, he experiences stiffness, locking with quick movement and a feeling that something is going to tear.  He urged that locking occurs two to three times per day and the knee hyperextends without a brace.  He has increased pain and can no longer do activities, such as basketball and baseball, which he enjoyed in the past.  He has had to shift to less weight-bearing athletic activities such as swimming and slow riding on a stationary bike.  He cannot stand as long as he could in the past.  He has received shots in the knee to control pain.  

As to the right knee, the Veteran testified that he suffered a sprain of this knee while doing physical training (PT) getting ready to go to Saudi Arabia.  Service treatment records document treatment for a right knee sprain in December 1990.  He was given a brace for support.  He further testified that he went to Saudi and the knee bothered him a bit but he just dealt with it.  He states that he sought treatment for the knee again in 2000 at University Hospital secondary to a gradual increase in pain and deterioration of the knee.  He has difficulty standing for prolonged periods.  He testified that he was informed that X-rays showed he had arthritis of the right knee consistent with a significantly older individual.  

Records submitted to the Board include treatment records for the knees from University Hospital dated in 2006.  It should be clarified whether the Veteran has received any pertinent treatment at that facility.

The Board notes that the report of the May 2007 VA examination contains an opinion that it is not at least as likely as not that the right knee is etiologically related to the left knee.  However, the examiner did not address the assertion that the Veteran's right knee disability is directly related to service, nor did the examiner discuss the treatment for the right knee in December 1990 or the May 1992 X-ray report of mild degenerative changes in the right knee.  Rather, it indicates that the examiner could find no indication of right knee injury in service.  The Board, therefore, finds that additional examination is warranted.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.	The Veteran should be contacted and asked to clarify whether there are additional relevant treatment records, including any from University Hospital dated prior to 2006 for the right knee.  If the Veteran identifies any pertinent, outstanding evidence for either claim on appeal, the RO or the AMC should undertake appropriate development to obtain that evidence.  In any event, the RO should obtain any more recent VA outpatient records pertaining to treatment or evaluation of the Veteran's knees.

2.	Then, the Veteran should be afforded a VA examination in order to determine the nature and extent of all impairment due to his service-connected left knee disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including X-ray and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knee.  The examiner should also determine if the knee locks and if so, the frequency of the locking.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work.

The supporting rationale for all opinions expressed must be provided.

3.	The Veteran should also be afforded a VA examination by a physician with the appropriate expertise to determine whether the Veteran's right knee disability is etiologically related to service or was caused or aggravated by his service-connected left knee disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the claims folder, the examiner should provide an opinion with respect to any right knee disorder identified as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or chronically worsened by his service-connected left knee disorder.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

The supporting rationale for all opinions expressed must be provided.

4.	The RO or the AMC should undertake any other development it determines to be warranted.

5.	Then, the RO or the AMC should readjudicate the Veteran's claims in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


